Title: To John Adams from Benjamin Franklin, with an Appended Memorandum, 22 January 1779
From: Franklin, Benjamin
To: Adams, John


     
      
       Jan. 22, 1779
       
      
     
     Dr. Franklin presents Compliments to Mr. Adams, and requests that all the Public Papers may be sent him by the Bearer. Dr. Franklin will undertake to keep them in order; and will at any time chearfully look for and furnish Mr. Adams with any Paper he may have occasion for.
     Mr. Adams on receit of this put all the Public Papers, then in his Possession, into the hands of W T Franklin.
    